Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 1 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 2 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 3 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 4 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 5 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 6 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 7 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 8 of 12
Case 18-40974-JMM   Doc 104    Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                              Document     Page 9 of 12
Case 18-40974-JMM   Doc 104 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                           Document    Page 10 of 12
Case 18-40974-JMM   Doc 104 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                           Document    Page 11 of 12
Case 18-40974-JMM   Doc 104 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc Main
                           Document    Page 12 of 12
